            Case 20-30967 Document 227 Filed in TXSB on 04/21/20 Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                        ENTERED
                                                                                                             04/21/2020
                                                             §
In re:                                                       §      Chapter 11
                                                             §
WATSON GRINDING AND                                          §      Case No. 20-30967 (MI)
MANUFACTURING CO.                                            §
                                                             §
                                                             §
                Debtor.                                      §
                                                             §

                      AMENDED ORDER AUTHORIZING
            EMPLOYMENT AND RETENTION OF PORTER HEDGES LLP
      AS COUNSEL TO THE OFFICIAL COMMITTEE OF JANUARY 24 CLAIMANTS

           Upon consideration of the Official Committee of January 24 Claimant’s (the

“Committee”) application (the “Application”)1 for entry of an order pursuant to sections 328(a)

and 330 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Bankruptcy Local Rule

2014-1 authorizing the employment and retention of Porter Hedges LLP (“PH”) as the

Committee’s counsel as of the Petition Date; and the Court being satisfied, based on the

representations made in the Application and the Wolfshohl Declaration, that PH is

“disinterested” as such term is defined in section 101(14) of the Bankruptcy Code, as modified

by section 1107(b) of the Bankruptcy Code, and as required under section 327(c) of the

Bankruptcy Code, and that PH represents no interest adverse to the Committee with respect to

the matters upon which it is to be engaged; and it appearing that the relief requested is in the best

interest of the Committee, and other parties in interest; and it appearing that the Court has

jurisdiction to consider the Application and the relief requested under 28 U.S.C. § 1334; and it

appearing that the Application is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that


1
    Capitalized terms used but not otherwise defined shall have the meanings set forth in the Application.



10467375v2
         Case 20-30967 Document 227 Filed in TXSB on 04/21/20 Page 2 of 4




the Court may enter a final order consistent with Article III of the United States Constitution; and

it appearing that venue of this proceeding and the Application in this District is proper pursuant

to 28 U.S.C. § 1408; and the Committee providing adequate notice of the Application and

opportunity for objection; and it appearing that no other notice need be given; and after due

deliberation and sufficient cause therefor, it is hereby

        ORDERED, ADJUDGED, AND DECREED THAT:

        1.     Pursuant to sections 328(a) and 330 of the Bankruptcy Code, Bankruptcy Rule

2014(a), and Bankruptcy Local Rule 2014-1, the Committee is authorized to employ and retain

PH as their bankruptcy counsel effective as of the Petition Date.

        2.     PH shall be compensated in accordance with the applicable procedures set forth in

sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local

Rules, and further orders of this Court for all services performed and expenses incurred on or

after the Petition Date.

        3.     PH shall (i) apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Bankruptcy Case in compliance with

sections 330 and 331 of the Bankruptcy Code and the applicable provisions of the Bankruptcy

Rules, Bankruptcy Local Rules, and any other applicable procedures and orders of the Court;

provided, however, that PH shall not seek reimbursement from the Debtor’s estate for any fees

incurred in defending any of its fee applications in this Bankruptcy Case, and (ii) make a

reasonable effort to comply with the U.S. Trustee’s requests for additional information and

disclosures as set forth in the U.S. Trustee Guidelines, both in connection with the Application

and the interim and final fee applications to be filed by PH in this Bankruptcy Case.




                                                  2
10467375v2
         Case 20-30967 Document 227 Filed in TXSB on 04/21/20 Page 3 of 4




        4.     All billing records filed in support of fee applications will use an open and

searchable LEDES or other electronic data format. Billing records will use the United States

Trustee’s standard project categories. All billings will be recorded in increments of 0.1 of an

hour.

        5.     Notwithstanding anything to the contrary in the Application, the Wolfshohl

Declaration, or the Committee Declaration, PH shall not be entitled to reimbursement for fees

and expenses in connection with responding to any objection to its fees.

        6.     To the extent that PH uses the services of contract attorneys in these cases, PH

(i) shall pass-through the cost of such contract attorneys to the Committee at the same rate that

PH pays the contract attorneys; (ii) shall seek reimbursement for actual out-of-pocket expenses

only; and (iii) shall ensure that the contract attorneys are subject to the same conflict checks and

disclosures as required of PH by Bankruptcy Rule 2014.

        7.     PH shall provide ten (10) business days’ notice to the Debtors, the U.S. Trustee,

and any other official committee before implementing any rate increase to the rates set forth in

the Application and shall file such notice with the Court. The U.S. Trustee retains all rights to

object to any rate increase on all grounds, including the reasonableness standard set forth in

section 330 of the Bankruptcy Code, and the Court retains the right to review any rate increase

pursuant to section 330 of the Bankruptcy Code.

        8.     PH shall use its reasonable efforts to avoid any duplication of services provided

by any other retained professionals in this Bankruptcy Case.

        9.     PH will review its files periodically during the pendency of this Bankruptcy Case

to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new




                                                 3
10467375v2
         Case 20-30967 Document 227 Filed in TXSB on 04/21/20 Page 4 of 4




relevant facts or relationships arise or are discovered, PH will promptly file a supplemental

declaration, as required by Bankruptcy Rule 2014(a).

        10.    To the extent the Application or the Wolfshohl Declaration is inconsistent with

this Order, the terms of this Order shall govern.

        11.    This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.


Dated: __________________, 2020
Signed: April 21,17,
        October   2020
                     2018

                                                         ____________________________________
                                                                        Marvin Isgur
                                                              United
                                                        Honorable    States Isgur
                                                                   Marvin   Bankruptcy Judge
                                                        United States Bankruptcy Judge




                                                    4
10467375v2
